Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  154476(52)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  AUDREY TROWELL,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 154476
  v                                                                COA: 327525
                                                                   Oakland CC: 2014-141798-NO
  PROVIDENCE HOSPITAL AND
  MEDICAL CENTERS, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion of the American Medical Association and the
  Michigan State Medical Society to file a brief amicus curiae is GRANTED. The amicus
  brief submitted on August 10, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 15, 2017
                                                                              Clerk